Citation Nr: 0007209	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from February 1970 to 
October 1994.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in December 1998.  The requested 
development has been completed and the case has been returned 
for appellate consideration.  This appeal originates from 
decisions by the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1. Service medical records reflect elevated blood pressure 
readings in September 1984 and again in February 1987.

2. A confirmed diagnosis of hypertension was first noted in 
September 1994, when the appellant's blood pressure 
remained elevated and he required therapy with an 
antihypertensive medication.

3. A private physician in April 1995 noted that the appellant 
had been seen for stress related problems which were 
associated with a rise in his blood pressure.

4. In June 1995, the private physician indicated that the 
appellant's depression and "adult" stress were a direct 
result of his motor vehicle accidents in November 1993 and 
August 1994 and that these events coincided with the 
development of his hypertension and may also have 
contributed to the development of this disorder.

5. There is no additional competent evidence which addresses 
the onset of the appellant's hypertension.


CONCLUSION OF LAW

Hypertension is secondary to or was aggravated by the 
service-connected residuals of a motor vehicle accident to 
include major depressive disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 1991); 38 C.F.R.§§ 3.303, 
3.307, 3.309 (1999); Allen v. Brown, 7 Vet.App. 439 (1995). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that the appellant's claim for 
service connection for hypertension is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
statements from the private physician indicating that the 
hypertension developed in relation to the service-connected 
residuals of a motor vehicle accident are deemed sufficient 
to render this claim plausible.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the RO denied the appellant's claim on 
the basis that the evidence of record does not reflect any 
evidence of a causal relationship between the appellant's 
service-connected lumbar spine or cervical spine injuries and 
his hypertension.  However, an opinion from a private 
physician dated in June 1995 indicated that the appellant's 
depression, which was service-connected by decision dated in 
August 1999, and "adult" stress were a direct result of his 
motor vehicle accidents in November 1993 and August 1994 and 
that these events coincided with the development of his 
hypertension and may also have contributed to the development 
of this disorder.  There is no additional competent evidence 
of record which addresses the etiology of the appellant's 
hypertension.

In this regard, careful review of the United States Court of 
Appeals for Veterans Claims (Court) holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) reveals that the Court found 
the following:

...the term "disability" as used in 
§ 1110 refers to impairment of earning 
capacity, and that such definition 
mandates that any additional impairment 
of earning capacity resulting from an 
already service-connected condition, 
regardless of whether or not the 
additional impairment is itself a 
separate disease or injury caused by the 
service-connected condition, shall be 
compensated.  ...

Thus, pursuant to § 1110 and § 3.310(a), 
when aggravation of a veteran's non-
service-connected condition is 
proximately due to or the result of a 
service-connected condition, such veteran 
shall be compensated for the degree of 
disability (but only that degree) over 
and above the degree of disability 
existing prior to the aggravation.

In the absence of any additional evidence to the contrary and 
in light of the private physician's opinions dated in April 
and June 1995, the above caselaw when applied to the facts in 
this case is deemed to support a favorable result for the 
appellant's claim.  When viewed through the application of 
the benefit of the doubt doctrine, 38 U.S.C.A. § 5107(b), the 
record leads the Board to the conclusion that the appellant's 
hypertension is related to his service-connected residuals of 
the motor vehicle accident to include the recently service-
connected depressive disorder.  Accordingly, entitlement to 
service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

